McGINLEY, Judge,
dissenting.
I must respectfully dissent from the majority opinion and its characterization of the instant appeal as a collateral attack on the underlying criminal proceedings. Licensee has not challenged his conviction under 18 Pa.C.S. § 6308. Licensee’s appeal is limited to a challenge to the rationality and constitutionality of 18 Pa.C.S. § 6310.4 as applied to him by DOT’S suspension of his motor vehicle operating privileges because the offense is unconnected to the use of a motor vehicle. This type of challenge is not excluded from our review, and is similar to constitutional challenges this Court has entertained in the past. See Sheakley v. Commonwealth, Department of Transportation, 99 Pa.Commonwealth Ct. 328, 513 A.2d 551 (1986); Appeal of Deems, 39 Pa.Commonwealth Ct. 138, 395 A.2d 616 (1978); Commonwealth, Department of Transportation, Bureau of Traffic Safety v. Lemon, 31 Pa. Commonwealth Ct. 133, 375 A.2d 857 (1977).
The majority opinion references Commonwealth v. Strunk, 400 Pa.Superior Ct. 25, 582 A.2d 1326 (1990), in which the Pennsylvania Superior Court held that 18 Pa.C.S. § 6310.4 was constitutional because it promotes a legitimate state interest and is rationally related to deterring and punishing underage possession and consumption of alcoholic beverages. If this line of reasoning is followed to its natural conclusion the imposition of any penalty, no matter *466how harsh or unrelated to the offense, is constitutional as the legislature could rationally believe such penalties would deter offenders. While it is axiomatic that penalties are deterrents, judicial review must center on whether 18 Pa. C.S. § 6310.4 bears a rational relationship to the deterrence of the particular offense for which it is imposed.
I am persuaded by the dissent in Strunk that the legislation is arbitrary and would sustain the appeal.
PELLEGRINI, J., joins in this dissent.